           Case 3:16-cv-01570-HZ         Document 213     Filed 01/31/20     Page 1 of 4




Kassim M. Ferris, OSB No. 965260
kassim.ferris@stoel.com
Nathan C. Brunette, OSB No. 090913
nathan.brunette@stoel.com
STOEL RIVES LLP
760 S.W. Ninth Ave., Suite 3000
Portland, OR 97205
Telephone: (503) 224-3380
Facsimile: (503) 220-2480

Brian C. Park (pro hac vice)
brian.park@stoel.com
STOEL RIVES LLP
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500

Attorneys for Plaintiff
Leupold & Stevens, Inc.

                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                      PORTLAND DIVISION

LEUPOLD & STEVENS, INC.,                              No. 3:16-cv-1570-HZ

             Plaintiff / Counterclaim-Defendant,      NOTICE OF
                                                      PROPOSALS RE CASE SCHEDULE
                            v.

LIGHTFORCE USA, INC. d/b/a
NIGHTFORCE OPTICS and
NIGHTFORCE USA,

                     Defendant / Counterclaimant.


         In response to the Court’s Order (ECF # 212) the parties have conferred and submit the

following joint scheduling proposal to maintain the existing pretrial conference and trial dates,

with one point of disagreement for the Court’s consideration.




NOTICE OF PROPOSALS RE CASE SCHEDULE — 1
105183188.1 0048139-00034
             Case 3:16-cv-01570-HZ       Document 213         Filed 01/31/20       Page 2 of 4




                Event                       Current Date                     Proposed Date
 Any Leupold expert report or
 further disclosures re Doctrine of                                         January 31, 2020
                                                   --
 Equivalents infringement (’907
 Patent)1
 Depositions of hybrid fact/expert
 witnesses Klaus Johnson and             February 5-6, 2020                February 5-6, 2020
 Kevin Stockdill
 Any Nightforce responsive expert
 rebuttal report or disclosures re                 --                      February 19, 2020
 doctrine of equivalents
 infringement
 Any Leupold expert report in
 rebuttal to Johnson/Stockdill                     --                      February 14, 2020
 opinions
 Continued Deposition of David
 Byron re ’907 Patent                              --                      February 21, 2020


 Expert Motions (and Nightforce           February 11, 2020                  March 2, 2020
 Proposes: DOE Motions)2
 Expert (and DOE) Responses               February 25, 2020                  March 16, 2020
 Expert (and DOE) Replies                  March 10, 2020                    March 26, 2020

 First Wave of Pretrial Filings            March 16, 2020                    March 23, 2020
 Second Wave of Pretrial Filings           March 23, 2020                     April 2, 2020
 Third Wave of Pretrial Filings            March 30, 2020                    April 13, 2020
   Final Wave of Pretrial Filings           April 1, 2020                    April 20, 2020

 Final Pretrial Conference                  May 11, 2020                      May 11, 2020
 Start of Trial                             May 19, 2020                      May 19, 2020


         1
           Nightforce reserves all rights on Leupold’s new DOE theory that has not yet been fully disclosed
or developed. Nightforce contends that it should have an opportunity to challenge any DOE theory as failing
as a matter of law in view of several legal bars to DOE assertion, which are for the Court as a threshold
gating matter before any such theory could be presented to the jury at trial. Nightforce proposes any such
pretrial challenge to Leupold’s DOE theory be briefed on the same schedule as expert motions.
         2
          Leupold does not believe that separate, summary judgment style briefing on infringement under
the doctrine of equivalents (“DOE”) is necessary or appropriate, especially since DOE issues turn on the
Court’s forthcoming claim constructions. Leupold currently asserts potential DOE infringement only as to
the two new claim construction disputes that Nightforce raised after the ’907 Patent summary judgment
determination (i.e., the “projecting outwardly” and “spiraling outwardly” disputes). The Court has
previously ruled that it does not plan to entertain new summary judgment motions on new post-summary
judgment issues. If Nightforce’s new claim construction disputes are resolved in Leupold’s favor, Leupold
does not expect it to be necessary to address DOE. If not, Nightforce’s arguments on DOE can best be
resolved at the pretrial conference, with the context of the Court’s claim construction decisions. Leupold
has no objection, however, if Nightforce elects to address any DOE issues in the allotted pages of expert
briefing.


NOTICE OF PROPOSALS RE CASE SCHEDULE — 2
105183188.1 0048139-00034
           Case 3:16-cv-01570-HZ     Document 213    Filed 01/31/20    Page 3 of 4




         DATED this 31st day of January, 2020.

  Respectfully submitted,


 STOEL RIVES LLP                                 KLARQUIST SPARKMAN, LLP

 /s/ Nathan C. Brunette                           /s/ Scott E. Davis
 Kassim M. Ferris, OSB No. 965260                Scott E. Davis, Esq., OSB No. 022883
 Nathan C. Brunette, OSB No. 090913              Todd M. Siegel, OSB No. 001049
 760 S.W. Ninth Ave., Suite 3000                 J. Christopher Carraway, OSB No. 961723
 Portland, OR 97205                              One World Trade Center
 Telephone: (503) 224-3380                       121 SW Salmon Street, Suite 1600
 Facsimile: (503) 220-2480                       Portland, OR 97204
 kassim.ferris@stoel.com                         Telephone: (503) 473-0933
 nathan.brunette@stoel.com                       scott.davis@klarquist.com
                                                 todd.siegel@klarquist.com
                                                 chris.carraway@klarquist.com
 Brian C. Park (pro hac vice)
 600 University Street, Suite 3600               CASIMIR JONES, S.C.
 Seattle, WA 98101-4109                          David A. Casimir, Esq. (pro hac vice)
 Telephone: (206) 386-7542                       2275 Deming Way, Suite 310
 Facsimile: (206) 386-7500                       Middleton, WI 53562
 brian.park@stoel.com                            Telephone: (608) 662-1277
                                                 dacasimir@casimirjones.com
 Attorneys for Plaintiff
 LEUPOLD & STEVENS, INC.                         Attorneys for Defendant
                                                 LIGHTFORCE USA, INC.




NOTICE OF PROPOSALS RE CASE SCHEDULE — 3
105183188.1 0048139-00034
           Case 3:16-cv-01570-HZ       Document 213       Filed 01/31/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was served via electronic mail with a

copy by United States mail, first-class, postage-prepaid, as follows:


 David A. Casimir, Esq., Ph.D.                    Scott E. Davis, Esq.
 Casimir Jones, S.C.                              scott.davis@klarquist.com
 2275 Deming Way, Suite 310                       Todd M. Siegel , Esq.
 Middleton, WI 53562                              todd.siegel@klarquist.com
 dacasimir@casimirjones.com                       J. Christopher Carraway, Esq.
 (608) 662-1277                                   christopher.carraway@klarquist.com
                                                  Klarquist Sparkman LLP
 Attorneys for Defendants                         One World Trade Center
                                                  121 SW Salmon Street, Suite 1600
                                                  Portland, OR 97204
                                                  (503) 473-0933

                                                  Attorneys for Defendants


DATED this 31st day of January, 2020.         STOEL RIVES LLP


                                              /s/ Nathan C. Brunette
                                              Nathan C. Brunette, OSB No. 090913
                                              Kassim M. Ferris, OSB No. 965260
                                              760 S.W. Ninth Ave., Suite 3000
                                              Portland, OR 97205
                                              Telephone: (503) 224-3380
                                              Facsimile: (503) 220-2480
                                              kassim.ferris@stoel.com
                                              nathan.brunette@stoel.com

                                              Brian C. Park (pro hac vice)
                                              600 University Street, Suite 3600
                                              Seattle, WA 98101-4109
                                              Telephone: (206) 386-7542
                                              Facsimile: (206) 386-7500
                                              brian.park@stoel.com

                                              Attorneys for Plaintiff
                                              LEUPOLD & STEVENS, INC.




CERTIFICATE OF SERVICE
105183188.1 0048139-00034
